Citation Nr: 1518534	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  04-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis and degenerative disk disease (back disability), rated as 20 percent disabling prior to October 31, 2006, and as 40 percent disabling thereafter. 
 
2.  Entitlement to an initial rating in excess of 10 percent for temporomandibular joint (TMJ) syndrome.

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a hip disability, as secondary to a service-connected back disability. 

6.  Entitlement to a total disability rating (TDIU) based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

As will be discussed in more detail below, the Veteran's claims file is missing procedural documents, including a July 2003 rating decision, pertinent to the present appeal.  Accordingly, at this time, it is ambiguous from which rating decisions the present appeal arises.

Although the Veteran initially requested a hearing before the Board, in an April 2012 statement he withdrew his hearing request.  See 38 C.F.R. §20.704 (2014).

These matters were previously before the Board in August 2012.  Unfortunately, with regard to the issues not granted herein, another remand is necessary to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to dependency allowance for the Veteran's stepson, J. I. and entitlement to an increased rating for service-connected posttraumatic stress disorder have been raised by the record in June 2013 and March 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for a back disability, entitlement to an initial rating in excess of 10 percent for TMJ syndrome, and entitlement to service connection for left shoulder and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hip disability is at least as likely as not caused by his service-connected back disability. 

2.  Resolving any doubt in the Veteran's favor, his service-connected disabilities render him unable to gain or maintain substantially gainful employment.   


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for a bilateral hip disability and entitlement to TDIU, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Bilateral Hip Disability

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Under 38 C.F.R. § 3.310 (2014), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran contends that he has a bilateral hip disability related to his service-connected back disability.  VA treatment records indicate that the Veteran was diagnosed with thoracic or lumbosacral neuritis or radiculitis, neurogenic claudication, and degenerative joint disease (DJD) of the bilateral hip joints.  Additionally, the Veteran is service-connected for a back disability.  

Accordingly, the remaining question is whether there is a nexus between the Veteran's diagnosed bilateral hip disabilities and his service-connected back disability.  An August 2013 VA treatment record, by Dr. Rusch, noted that the Veteran had low back pain with bilateral hip and upper thigh pain.  He noted that x-rays revealed minimal DJD of the bilateral hip joints and moderate DJD of the lumbar spine with narrowing of the L3-L5 interspaces.  Dr. Rusch diagnosed the Veteran with lower back pain with hip radiation probably due to lumbar spondylosis.  

A September 2013 VA treatment record indicated that an MRI of the Veteran's spine revealed multilevel spondylosis results in borderline L2-3, severe L3-4, and mild to moderate L4-5 superimposed spinal stenosis.  After reviewing the MRI, Dr. Patel stated that he agreed with Dr. Rusch's assessment that the Veteran's hip and leg pain were emanating from his spine.  An October 2013 VA treatment record noted that the Veteran had neurogenic claudication due to central spine stenosis. 

In light of the above opinions relating the Veteran's hip pain, radicular symptoms, and neurogenic claudication to his service-connected back disability, the Board finds that the Veteran's hip disability is caused by his service-connected back disability.  Accordingly, the Board finds that service connection for a bilateral hip disability is warranted.

TDIU

The Veteran contends that his service-connected disabilities, specifically his back disability, preclude him from obtaining and maintaining substantially gainful employment. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16 (2014), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran is currently service-connected for PTSD, 50 percent disabling; lumbar spondylosis and DDD, 40 percent disabling; residuals of a right knee injury with arthritic changes, 10 percent disabling; sinusitis, 10 percent disabling; TMJ syndrome, 10 percent disabling; tinnitus, 10 percent disabling; and tinea pedis and onychomycosis, 0 percent disabling.  Throughout the appeal period, the Veteran has had one disability ratable at 40 percent or more and a combined evaluation of 80 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a) (2014). 

The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.

In an April 2006 medical certification to the State of California Employment Disability Department, Dr. Dew, D.O., opined that beginning April 26, 2006, the Veteran's chronic back pain with changes L2-3, quadriceps weakness, and decreased range of trunk motion, rendered him incapable of performing his regular or customary work.  

In a supplemental certification, dated in October 2006, Dr. Dew explained that the Veteran's back disability prevented him from standing or walking more than 20 minutes, that it decreased his flexibility, and that he had diminished mental acuity as a side effect of his pain medication.  In an October 2006 VA treatment record, Dr. Dew noted the Veteran's educational and work history and indicated that she had completed a disability form for the Veteran indicating that his service-connected back disability was a permanent and stationary disability.  She also noted that while it was highly unlikely that he could return to security work in the next year, he might benefit from attending the California Occupational Rehabilitation Program.

The Veteran was provided a general medical examination in November 2009.  With regard to his back disability, the examiner noted that the Veteran's back disability had worsened over time and that his response to treatment had been poor.  The examiner noted that the Veteran reported severe constant pain on a daily basis.  When asked about his employment history, the Veteran reported that he was unemployed due to his back, hip, and knee pain.  As the Veteran was unemployed, the examiner did not indicate what effect, if any, the Veteran's service-connected disabilities had on his occupation.  However, the examiner opined that the Veteran's service-connected right knee and back disabilities had a severe effect on physical activities of daily living, such as traveling, exercise, and shopping, and a moderate effect on activities such as driving, bathing, and dressing.  

The Veteran was afforded a VA spine examination in November 2012.  With regard to the impact of the Veteran's back disability on his ability to work, the examiner noted that the Veteran would not tolerate heavy lifting or extending periods of walking or standing.  

In a January 2014 VA orthopedic note, Dr. Shook noted that the Veteran had increasing low back pain, which radiated into his buttock, thighs, and the front of his ankles.  He indicated that the Veteran had a walking tolerance of less than one block and noted that the Veteran's posttraumatic disk disease, severe lumbar spinal stenosis, and neurogenic claudication caused disabling pain.  Dr. Shook then opined that the Veteran's back disabilities were severe and permanent and rendered the Veteran unemployable on a permanent basis.  

While the Board acknowledges that the positive opinions of record do not contain detailed rationale concerning active and sedentary employment, taken in combination and in the absence of contradictory opinions, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to gain or maintain substantially gainful employment.  


ORDER

Entitlement to service connection for a bilateral hip disability, secondary to service-connected back disability, is granted.  

Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Initially, the Board notes that after the August 2012 remand, the Veteran's file was converted to paperless formats using Virtual VA and Veterans Benefits Management Systems (VBMS).  It appears that some of the paper records have not been scanned into the electronic systems and the paper file has not been returned to the Board.  Specifically, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's appeal stems from a July 2003 denial, that a notice of disagreement (NOD) was filed on August 11, 2003, that a Statement of the Case (SOC) was issued May 20, 2004, and that a substantive appeal was filed on June 9, 2004.  None of these documents have been uploaded to VBMS or Virtual VA.  Accordingly, on remand the AOJ must ensure that all documents included in the Veteran's paper file are returned to the Board in either a paper or electronic format. 

After a review of the record, the Board finds that the development requested in the August 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  

In pertinent part, the August 2012 remand directed the AOJ to obtain the Veteran's California state disability records and provide a VA examination to determine the nature and degree of severity of his service-connected lumbar disability, to include identifying all neurological symptoms associated with his lumbar spine disability.  

While the Veteran submitted to VA his application and medical certification concerning his application for state disability insurance through the State of California, Employment Development Department (EED), the complete records, including the disability determination, have not been requested or otherwise obtained.  Additionally, the Veteran's vocational rehabilitation records were not obtained.  

Also, while the Veteran was provided a VA orthopedic examination in November 2012, that examination report is inadequate for adjudicating the Veteran's claims.  Specifically, while the examiner noted the Veteran's report of back pain that radiated into his hips, the examiner indicated that the Veteran did not have any signs or symptoms of radiculopathy.  Additionally, the examiner did not address VA treatment records noting the Veteran's reports of long-standing erectile dysfunction.  Accordingly, the Board finds that the November 2012 VA spine examination report is inadequate for adjudicating the claim.  On remand, the Veteran should be provided another VA spine examination to assess the nature and severity of his service-connected back disability.   

In addition to completing the development specified in the August 2012 remand, the Board finds that further development is necessary.  

The Board finds that there may be outstanding Social Security Administration (SSA) disability records.  Specifically, a November 2006 Vet Center record noted that the Veteran had applied for "SDI" and was contemplating filing for "SSDI."  A November 2007 Vet Center record, by the same counselor, noted that the Veteran was still unemployed and had been receiving SSDI for 11 months.  The Board presumes that "SDI" refers to state disability insurance and "SSDI" refers to Social Security Disability Insurance.  To date, the Veteran's SSA records have not been requested or otherwise obtained.  

Additionally, in conjunction with the November 2012 VA orthopedic examination, the AOJ provided the Veteran VA examinations to assess the nature and etiology of his left shoulder and left knee symptoms.  The Board finds that the shoulder and knee portions of the November 2012 examination report are also inadequate.  

With regard to the Veteran's left shoulder claim, the examination report contained inconsistent statements regarding whether the Veteran had a left shoulder disability.  Initially, the examiner indicated that the Veteran did not have a shoulder or arm condition; however, the examiner went on to note that the Veteran had tenderness to palpitation and a positive empty-can test, which may indicate rotator cuff pathology, such as a supraspinatus tendinopathy or a tear.  In light of the examiner's conflicting statements, it is unclear whether the Veteran has a left shoulder rotator cuff disability and an additional VA examination is warranted.  

With regard to the Veteran's left knee claim, the examiner noted that the Veteran had mild arthritis, but opined that it was consistent with age and excessive weight and was the type of extreme wear that would definitely be related to a traumatic event.  The examiner's rationale, that the degree of wear was not extreme enough to "definitely" be related to a traumatic event, indicates that the examiner did not apply the correct legal standard.   

As such, on remand, the Veteran should be provided VA examinations to assess the nature and etiology of any left shoulder and left knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).

In October 2013, the Veteran filed a timely notice of disagreement (NOD) with the May 2013 rating decision, which granted service connection for TMJ syndrome and assigned an initial rating of 10 percent.  To date, a statement of the case (SOC) has not been issued in response to the Veteran's NOD.  Accordingly, a remand is warranted.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a NOD initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the July 2003 rating decision, the August 2003 NOD, the May 2004 SOC, and the June 2004 substantive appeal are added to the Veteran's claims file.

2.  Obtain and associate with the record all VA vocational rehabilitation records for the Veteran.  All attempts to obtain these records must be documented in the claims file.

3.  Obtain and associate with the record all VA treatment records for the Veteran dated from August 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

4.  Obtain from the State of California, EED the records pertinent to the Veteran's claim for disability benefits, including all the medical records relied upon concerning that claim.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

5.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits, including all the medical records relied upon concerning that claim.

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies, including range of motion testing, should be accomplished, and all clinical findings should be reported and correlated to a specific diagnosis.

a.  The examiner should identify the existence, and frequency or extent, as appropriate, of all orthopedic and neurological symptoms associated with the Veteran's lumbar spine disability, including the Veteran's report of erectile dysfunction and urinary incontinence.  

b.  On range of motion testing, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

7.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature and etiology of his left shoulder and left knee symptoms.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported and correlated to a specific diagnosis.  The examiner should:

a.  Identify any diagnosable left shoulder and left knee disabilities.  

In so doing, the examiner should address the November 2012 VA examination report noting that it was possible the Veteran had a rotator cuff condition and the March 2007 VA examination report noting that the Veteran had arthritis of the left knee. 

b.  For any diagnosed left shoulder disability, the examiner should state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the disability is etiologically related to the Veteran's active service.  

c.  For any diagnosed left knee disability, including arthritis, the examiner should state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the disability is etiologically related to the Veteran's active service, to include his report that he injured his knee while climbing a fence.  

8.  Issue a SOC and notification of the Veteran's appellate rights on the issue of entitlement to an initial rating in excess of 10 percent for service-connected TMJ syndrome.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to this issue, the AOJ should undertake all appropriate action.
9.  Finally, re-adjudicate the Veteran's claims.  If any benefit sought is not granted in full, provide the Veteran and his representative a Supplemental Statement of the Case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


